

116 HR 6432 IH: To direct the Secretary of Health and Human Services to establish a task force to conduct a study on physician shortages, including barriers to physicians trained abroad practicing in the United States, and for other purposes.
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6432IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Cárdenas (for himself, Mr. Gonzalez of Texas, Mrs. Hayes, Mr. Khanna, Ms. Jackson Lee, Mr. McGovern, Ms. Stevens, Ms. Tlaib, and Ms. Mucarsel-Powell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to establish a task force to conduct a study on physician shortages, including barriers to physicians trained abroad practicing in the United States, and for other purposes.1.Task force To study physician shortages(a)In generalThe Secretary of Health and Human Services shall establish a task force to conduct a study—(1)evaluating and quantifying—(A)the impact of physician shortages in the United States; and(B)the costs incurred by Federal Government and State and local governments due to such shortages;(2)quantifying the number of individuals who—(A)completed training outside the United States to practice as a physician;(B)reside in the United States; and(C)do not practice as a physician; and(3)determining the reasons why individuals described in paragraph (2) are not practicing as a physician, including identification of regulatory and other barriers to such practice.(b)ReportThe Secretary of Health and Human Services shall require the task force established under subsection (a) to submit to the Congress not later than 2 years after the date of enactment of this Act a report—(1)summarizing the results of the study under subsection (a); and(2)making recommendations to ease barriers to individuals described in subsection (a)(2) practicing as physicians in the United States.